DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 recites “when the accelerations in the plurality of directions detected by the detection process a predetermined number of times”.  It is presumed to recite “when the accelerations in the plurality of directions detected by the detection process occur a predetermined number of times”.  
Claim 4 recites “a difference” in line 4.  It is presumed to recite “the difference”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
upon detecting the motion of the hand by the user for the predetermined period of time by the detection process, a start of hand washing of palms by the user; and the notification process includes notifying, in accordance with a determination of the start of the hand washing by the determination process”.  It is unclear how “a start of hand washing of palms by the user” is determined “upon detecting the motion of the hand by the user for the predetermined period of time by the detection process” when “a start of hand washing by the user” is actually determined in claim 1, lines 4-6 and claim 5, lines 6-7.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Pub 2018/0293873).
Regarding claim 1, Liu discloses a hand washing supporting device comprising a processor (see at least Figures 1B and 3A, items 153, 300 and 302 & [0134] note the wristband 
a detection process that detects a motion of a hand by a user (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 310, 314, 720, 730, 710 and 2 & [0073-0074] note the wristband (153, 300) detects motion of a hand by a user (710, 720, 730, RUB 1, 2) in at least two dimensions (e.g., along the x-axis and y-axis) via an accelerometer (310, 314) & [0159]); 
a determination process that determines, upon detecting the motion of the hand by the user for a predetermined period of time by the detection process, a start of hand washing by the user (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 306, RUB 1 and step 2 & [0072] note the wristband’s (153, 300) analytics (306) can detect whether the sensor data is indicative of RUB 1–RUB 6 or steps 2–7, shown in Figures 7 and 10A, being detected in sequence, where RUB 1–RUB 4 or steps 2–5 last 3 seconds each and the last two, RUB 5–RUB 6 or steps 6–7, last 4 seconds each totaling 20 seconds (i.e., upon detecting RUB 1 or step 2 for 3 seconds, a start of hand washing is determined)); and 
a notification process that notifies, in accordance with a determination of the start of the hand washing by the determination process, the user of a difference between time required from the start to an end of the hand washing by the user and the predetermined period of time (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 650, 355, 360, 330, RUB 1–RUB 6 and steps 2–7 & [0072] note the wristband’s (153, 300) analytics (306) tracks the total amount of time for each of the steps, which may need to be performed in a predetermined sequence, in order to account for starting/stopping (i.e., if RUB 1 or Step 2 is detected for 3 seconds, the analytics knows that RUB 2–RUB 6 or steps 3–7, lasting 3 seconds and 4 seconds each, still need to be performed) & [0071] note the analytics (306) can determine, as described in [0072], the start of 
Regarding claim 2, Liu, as addressed above, discloses wherein the processor is configured so that: the detection process includes detecting accelerations in a plurality of directions representing the motion of the hand by the user (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 302, 304, 306, 310, 314, RUB 1–RUB 6 and steps 2–7 & [0073-0074] & [0159]); and the determination process includes determining the start of hand washing by the user when the accelerations in the plurality of directions detected by the detection process satisfy a condition corresponding to a motion by the user of rubbing palms for the predetermined period of time (see at least Figures 7 and 10A, items RUB 1 and step 2 & [0072] note RUB 1 and step 2 last for 3 seconds).
Regarding claim 4, Liu, as addressed above, discloses a display apparatus, wherein the processor is configured so that the notification process includes causing the display apparatus to 
Regarding claim 5, Liu, as addressed above, discloses wherein the processor is configured so that: the determination process includes determining, upon detecting the motion of the hand by the user for the predetermined period of time by the detection process, a start of hand washing of palms by the user (see at least Figures 7 and 10A, items RUB 1 or RUB 3 and step 2 or step 4 & [0072] note RUB 1 or RUB 3 and step 2 or step 4 last for 3 seconds); and the notification process includes notifying, in accordance with a determination of the start of the hand washing by the determination process, the user of a difference between time required from the start to an end of the hand washing by the user of palms and the predetermined period of time (see at least Figure 13B, note the progress indicator for the current motion lasting 3 seconds & [0072] note RUB 1 or RUB 3 and step 2 or step 4 last for 3 seconds), and notifying time required from a start to an end of hand washing of a part different from the palms after completion of the notification (see at least Figure 13B, note the next motion would be presented with its own progress indicator & [0072] & [0307-0308]).

detecting, at the processor, a motion of a hand by a user (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 310, 314, 720, 730, 710 and 2 & [0073-0074] note the wristband (153, 300) detects motion of a hand by a user (710, 720, 730, RUB 1, 2) in at least two dimensions (e.g., along the x-axis and y-axis) via an accelerometer (310, 314) & [0159]), 
determining, at the processor, upon the processor detecting the motion of the hand by the user for a predetermined period of time, a start of hand washing by the user (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 306, RUB 1 and step 2 & [0072] note the wristband’s (153, 300) analytics (306) can detect whether the sensor data is indicative of RUB 1–RUB 6 or steps 2–7, shown in Figures 7 and 10A, being detected in sequence, where RUB 1–RUB 4 or steps 2–5 last 3 seconds each and the last two, RUB 5–RUB 6 or steps 6–7, last 4 seconds each totaling 20 seconds (i.e., upon detecting RUB 1 or step 2 for 3 seconds, a start of hand washing is determined)), and 
notifying, at the processor, in accordance with a determination of the start of hand washing at the processor, the user of a difference between time required from the start to an end of the hand washing by the user and the predetermined period of time (see at least Figures 1B, 3A, 7 and 10A, items 153, 300, 650, 355, 360, 330, RUB 1–RUB 6 and steps 2–7 & [0072] note the wristband’s (153, 300) analytics (306) tracks the total amount of time for each of the steps, which may need to be performed in a predetermined sequence, in order to account for starting/stopping (i.e., if RUB 1 or Step 2 is detected for 3 seconds, the analytics knows that 
Regarding claim 7, Liu, as addressed above, discloses a non-transitory computer readable storage medium storing a program that causes the processor included in the hand washing supporting device to perform the processes performed by the hand washing supporting device described in claim 1 (see at least Figures 1B and 3A, items 153, 300, 302, 304 and 306 & [0134] note the wristband (153, 300) has a controller (302), memory (304) and hand hygiene analytics (306)) & [0241] note the computer system (2000) represents the wristband (153, 300) & [0243-0246]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub 2018/0293873) in view of Pittet (CH 706634 A1).
Regarding claim 3, Liu, as addressed above, discloses wherein the processor is configured so that; the detection process includes detecting accelerations in a plurality of directions representing the motion of the hand by user hand at a predetermined sampling period (see at least Figures 7 and 10A, items RUB 1–RUB 6 and steps 2–7 & [0071-0072] note RUB 1–RUB 6 and steps 2–7 are detected over a predetermined time window of 60 seconds), and the determination process includes determining the start of hand washing by the user when the accelerations in the plurality of directions detected by the detection process (occur) a number of times at the predetermined sampling period satisfy a condition corresponding to a motion by the user of rubbing palms for the predetermined period of time (see at least Figures 7 and 10A, items RUB 1 and step 2 & [0072] note RUB 1 and step 2 last for 3 seconds & [0160]).
However, Liu does not specifically disclose a predetermined number of times.
that determines handwashing by monitoring hand motion a predetermined number of times (see at least page 5 of the translation, which corresponds to paragraph [0043], note “FIG. 2 illustrates by way of example a block diagram of the main components of the bracelet 1 according to the invention. The bracelet 1 comprises a microcontroller (or other equivalent system) 13 powered by a source of electrical energy not shown, and able to determine one or more hand hygiene indicators from data measured in the bracelet 1 or data d1 to d4 received from external sensors. The module 14 is an inertial sensor, for example a 3D accelerometer, a 3D gyroscope or an accelerometer combined with a gyroscope, which makes it possible to detect the movements of the bracelet 1 and to transmit to the microcontroller 13 sequences of acceleration or angular acceleration. The microcontroller 13 integrates one or more software modules for analyzing the acceleration data sequences transmitted by the accelerometer 14 and for checking whether they correspond to a hand washing sequence. A hand washing sequence produces a characteristic signature, generally comprising a repetition of several cycles of displacements or round-trip rotations with an amplitude and a frequency of each characteristic cycle, and which are practically not found in other gestures of everyday life. The microcontroller is thus able to detect these particular sequences and to determine that it is a hand washing sequence.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pittet into Liu.  This provides a known alternative means to measure a user rubbing palms and one that can be used in place of, or in addition to Liu’s means while providing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687